PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chen et al.
Application No. 14/443,878
Filed: 19 May 2015
For: REAL-TIME PUMP DIAGNOSTIC ALGORITHMS AND APPLICATION THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 274374-US-6


This is a decision on the petition to revive under 37 CFR 1.137(a), filed June 10, 2020.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a proper reply to the final Office action, mailed June 27, 2019.  This Office action set a shortened statutory period for reply of three months.  No reply having been received, the application became abandoned by operation of law on September 28, 2019.  The Office mailed a Notice of Abandonment on               February 6, 2020.  

With the instant petition, Applicant has paid the petition fee, made the proper statement of unintentional delay, and submitted the required reply in the form of an RCE.

The application is being forwarded to Group Art Unit 2857 for consideration of the RCE, filed June 10, 2020.
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/

Cliff Congo			
Attorney Advisor
Office of Petitions